

116 HR 5963 IH: E-Cigarette Oversight and Accountability Act of 2020
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5963IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Krishnamoorthi (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act with respect to reporting of consumer complaints by electronic nicotine dispenser system manufacturers and importers, and for other purposes.1.Short titleThis Act may be cited as the E-Cigarette Oversight and Accountability Act of 2020. 2.Reporting of consumer complaints by ENDS manufacturers and importersSection 904 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 287d) is amended by adding at the end the following new subsection:(f)Reporting of consumer complaints by ENDS manufacturers and importers(1)In generalNot later than the date that is 1 year after the date of enactment of the E-Cigarette Oversight and Accountability Act of 2020, and annually thereafter, each manufacturer or importer of an electronic nicotine delivery system shall submit a report to the Secretary describing each consumer complaint received by the manufacturer or importer during the reporting period with respect to such system.(2)Complaints includedThe consumer complaints to be reported under paragraph (1) shall include complaints regarding—(A)adverse health effects associated with use of the electronic nicotine delivery system;(B)problematic marketing techniques associated with the electronic nicotine delivery system; and(C)the illegal presence or offering for sale of the electronic nicotine delivery system in a retail facility or online.(3)Consumer privacyThe Secretary—(A)shall maintain the confidentiality of any individually identifiable consumer information reported pursuant to this subsection; and(B)shall not require the inclusion of any such information in a report under this subsection..3.Public availability of approved premarket applications for certain tobacco productsSubsection (c) of section 910 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387j) is amended by adding at the end the following new paragraph:(6)Public availabilityThe Secretary shall establish, and update every 30 days, a publicly available database that contains a list of all tobacco products for which an order under paragraph (1)(A)(i) (authorizing the product to be introduced or delivered for introduction into interstate commerce) is in effect..